Case 1:20-cv-22872-MGC Document 5 Entered on FLSD Docket 07/14/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 20-22872-Civ-COOKE/GOODMAN


 CHRISTOPHER HANSEN,

        Plaintiff,

 vs.

 LAS VINAS INVESTMENTS, LLC., and
 LAS VINAS BBQ, INC.

       Defendants.
 _______________________________________/
                       ORDER OF REFERRAL AND
           ORDER REGARDING COURT PRACTICES AND PROCEDURES
        THIS MATTER came before the Court upon the filing of the Complaint, which the
 Court has reviewed. To efficiently, expeditiously, and economically resolve this dispute, it is
 ORDERED as follows:
 I.     COURT-MANDATED REQUIREMENTS IN ADA-BASED CASES
        Plaintiff filed an action under the Americans with Disabilities Act, 42 U.S.C. § 12101
 et seq. (“ADA”), by which Plaintiff claims injury from discrimination based on a disability.
 To assist the Court in managing the case, the Plaintiff is ORDERED to file, within 21 days of
 the date of this Order, a statement of claim, no more than three double-spaced pages in length,
 summarizing the discrimination complained of and specific relief requested to cure the
 alleged discrimination. Also within that allotted time, the Plaintiff must serve a copy of this
 Order, the statement of claim, and copies of all documents supporting the claim (e.g.
 records, sworn affidavits, etc.) on the Defendant’s counsel. The Plaintiff must, on that same
 date, additionally file a notice of full compliance with this Order.
        The Defendant, within 14 days of service of the Plaintiff's statement of claim, is
 ORDERED to file with this Court a response to the Plaintiff’s statement, also limited to
 three double-spaced pages in length, and provide the Plaintiff with copies of all documents
Case 1:20-cv-22872-MGC Document 5 Entered on FLSD Docket 07/14/2020 Page 2 of 3



 supporting its defenses. Concurrently, the Defendant must file a notice of full compliance
 with this Order.
           The Parties are hereby advised that this case will be on the Court’s ADA expedited-
 track calendar pursuant to which trial will be set nine months after the Plaintiff files the
 required statement of claim. Furthermore, barring the most extreme of compelling
 circumstances, the Court will not grant any motions for a continuance and/or extensions of time.
 Failure to comply with this Order may result in default, dismissal, and/or sanctions.
 II.       EXPEDITED SERVICE
           It is hereby ORDERED and ADJUDGED that, to expedite the processing of the
 action, Plaintiff must serve the Defendant with a copy of the summons and complaint within
 60 days of the date of this Order. If Plaintiff is unable to do so, Plaintiff must provide an
 explanation to the Court as to the reason why Defendant has not been served within the
 allotted 60 days and will provide a detailed description of the attempts he has made to serve
 Defendant. It is further ORDERED and ADJUDGED that failure to comply with this Order
 may lead to immediate dismissal of this cause.
 III.      REFERRAL OF CASE TO MAGISTRATE JUDGE
           This case is REFERRED to the Honorable Jonathan Goodman, United States
 Magistrate Judge for the Southern District of Florida, for appropriate resolution of all non-
 dispositive pretrial matters, as well as motions for attorney’s fees and costs and motions for
 sanctions, in accordance with 28 U.S.C. §§ 636(b)(1)(A) and (B). Motions in Limine and any
 motion affecting deadlines set by the Court's Scheduling Order are excluded from this referral,
 unless specifically referred by separate order.
           The Parties are notified that all subsequent pleadings bearing on matters referred to
 the Magistrate Judge will be so designated by setting forth beneath the case number the
 identity of the Magistrate Judge to which the matter has been referred and the date of the
 Order of Reference. Parties must also abide by Magistrate Judge Goodman’s Discovery
 Procedures Order appended to this Order.
 IV.       NOTICE OF JOINT MOTIONS
           The parties are hereby notified that multiple Plaintiffs or Defendants must file joint
 dispositive motions with co-parties unless there are clear conflicts of positions or grounds for
 relief.
Case 1:20-cv-22872-MGC Document 5 Entered on FLSD Docket 07/14/2020 Page 3 of 3




       DONE and ORDERED in chambers, Miami, Florida, this 14th day of July 2020.




 Copies furnished to:
 Jonathan Goodman, U.S. Magistrate Judge
 Counsel of record
